Citation Nr: 0806182	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recoupment of separation pay in the amount of 
$12,405.24


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran's service included duty from February 1988 to 
September 1992.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was awarded separation pay in the amount of 
$12,405.24.  It is not clear whether that was the gross 
amount or the amount after taxes.  The AOJ has been recouping 
based upon the amount of $12,405.24.  In light of 10 U.S.C.A. 
§ 1174 and Majeed v. Nicholson, 19 Vet.App. 525 (2006), the 
net amount of separation pay needs to be clarified.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must determine the gross 
amount of retired pay and the net retired 
pay after withheld Federal income tax.

2.  If it is determined that there was 
withheld Federal income tax, the AOJ 
should determine whether the amount of the 
recoupment should be adjusted. 

The AOJ is at liberty to review the Majeed decision of the 
Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



